Citation Nr: 1112584	
Decision Date: 03/30/11    Archive Date: 04/07/11

DOCKET NO.  09-16 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for actinic keratosis.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

E. I. Velez, Counsel





INTRODUCTION

The appellant served on active duty from April 1966 to February 1970.

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions of November 2008 and June 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  

The Board notes that in a rating decision of April 2004 the RO denied service connection for atopic dermatitis of the forearms and legs claimed as rash, chloracne.  The appellant did not appeal that decision.  In December 2008, the appellant filed a claim for service connection for pre-cancerous lesions.  The record shows the appellant has been diagnosed with actinic keratosis.  While the diagnosis predated the April 2004 rating decision, evidence of the same was not part of the record at the time of the April 2004 rating decision.  A properly diagnosed disease or injury cannot be considered the same factual basis as a distinctly diagnosed disease or injury.  Therefore, claims based upon distinctly and properly diagnosed diseases or injuries cannot be considered the same claim.  See Ephraim v. Brown, 82 F.3d 399 (Fed.Cir.1996).  Boggs v. Peake, 520 F.3d 1330 (2008).  Actinic keratosis being a new distinctly diagnosed skin disability, it is a new claim and will be addressed as such.

The issue of service connection for actinic keratosis claimed as pre-cancerous lesions is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Tinnitus is related to in-service noise exposure.



CONCLUSION OF LAW

Tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Clams Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

However, as the Board is granting the claim for service connection for tinnitus, the claim is substantiated, and there are no further VCAA duties with regard to it.  Wensch v. Principi, 15 Vet App 362, 367-368 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).

Legal Criteria and Analysis

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997); 38 C.F.R. § 3.303(b).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  In addition, lay witnesses may, in some circumstances, opine on questions relating to nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau).

The appellant claims that he was exposed to loud noise during service, and that he experienced tinnitus in service and continuously thereafter.  The Board finds, and the RO has conceded, that the evidence shows the appellant was exposed to noise in service.  Indeed service personnel records show that he worked as air freight specialist and air cargo specialist; moreover, he has claimed his duties entailed working in the flight line.  Considering the nature of his duty assignments in service, the Board concedes he was exposed to noise in service in the form of airplane engine noise.  

Moreover, the record reflects he has been diagnosed with tinnitus.  VA examinations of May 2007 and September 2008 show complaints of and diagnoses of tinnitus.  

The only medical opinion as to the etiology of the appellant's tinnitus is that of the September 2008 VA examiner.  The examiner noted the appellant had worked in air freight on the flight line in service but found that he probably did not receive significant exposure to noise in service.  Moreover, he noted the appellant had reported tinnitus but had not indicated the date or circumstance of onset.  In the opinion provided, the examiner stated that the appellant's tinnitus was not caused by or the result of noise exposure during service.  The rationale provided was that he had normal hearing when discharged in 1970.  

In contrast to the examiner's findings at the time of the September 2008 VA examination are numerous statements from the appellant wherein he states that his tinnitus started in service.  Indeed, in an audiological examination of May 2007, the appellant reported tinnitus which had started in service.  He stated the same in the December 2008 Notice of Disagreement and the May 2009 VA Form-9.  The appellant is competent to state that he has tinnitus and when it started.  See Jandreau, supra; Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Moreover, while the September 2008 examiner found the appellant's duties in service would not have lead to significant noise exposure, he failed to acknowledge that noise exposure in service had been conceded.  Therefore, the Board finds that the opinion of the September 2008 VA examiner was based on an inaccurate factual premise and is of no probative value.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993).

The Board is thus left with the appellant's lay statements.  As noted, the appellant is competent to report tinnitus.  See Charles v. Principi, 16 Vet.App. 370, 374 (2002) ("ringing in the ears is capable of lay observation").  The Board further finds his allegations of tinnitus in service and since then to be credible.  The appellant has consistently reported that his tinnitus started in service.  His allegations have never been any different.  Therefore, the Board finds that his statements are not only competent but also credible.  See Barr v. Nicholson, 21 Vet. App. at 310 (the Board is within its province to weigh that testimony and to make a credibility determination as to whether competent evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection).  The Board has further considered the provision of 38 U.S.C.A. § 1154(a), which provides that "due consideration shall be given to the places, types, and circumstances of such veteran's service" as shown by factors such as the veteran's service record, medical records, and all pertinent medical and lay evidence.  Here, the appellant's reports of tinnitus in and since service are consistent with the circumstances of his service as an aircraft freight specialist and the post service diagnosis for chronic tinnitus.  Service connection is therefore warranted.


ORDER

Service connection for tinnitus is granted


REMAND

The appellant seeks service connection for a skin disability claimed as pre-cancerous lesions as due to exposure to tropical sun.  He alleges that sun exposure while serving in Vietnam caused his pre-cancerous lesions.  After a review of the claim file, the Board finds that additional development is needed prior to deciding the appellant's claim.

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103(a), 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Additionally, the VCAA provides that VA shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claimant's claim, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.

Service personnel records show the appellant served in the Republic of Vietnam from 1967 to 1968.  Furthermore, VA outpatient treatment records show the appellant has been diagnosed with actinic keratosis and seborrheic dermatitis.  A VA examination was afforded in April 2003.  That examination addressed only the dermatitis and service connection for dermatitis was denied in April 2004.  As noted previously, the claim for service connection for actinic keratosis claimed as pre-cancerous lesions is a new claim based on a new diagnosis.  The appellant has not been afforded a VA examination regarding the nature and etiology of the actinic keratosis.  As such, a VA examination and opinion regarding the actinic keratosis is needed prior to deciding the claim.   

Accordingly, the case is REMANDED for the following action:

The RO should arrange for a VA examination to determine the nature and etiology of the currently diagnosed actinic keratosis.  The claim file should be made available to the appellant.  The examiner should confirm the diagnosis of actinic keratosis and should provide an opinion as to whether it is at least as likely as not or less likely than not that the currently diagnosed actinic keratosis is due to service or any incident in service, including sun exposure in service.  A complete rationale for any opinion rendered must be provided.

If upon completion of the above action the claim remains denied, the case should be returned after compliance with requisite appellate procedure.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
H.N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


